EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen G. Whiteside on 2/12/2021.  The application has been amended as follows:
Claim 61, lines 2-3: change “the plurality of larger nucleic acid molecules formed in (c)” to “the plurality of larger nucleic acid molecules formed in (e)”

Terminal Disclaimer
2.	The terminal disclaimer filed on 2/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,519,439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed 2/8/2021 have been fully considered.  In view of applicant’s amendments to the claims as well as the terminal disclaimer filed, all the rejections from the previous Office action have been withdrawn.  Further in view of the examiner’s amendment above, claims 42-57 and 60-61 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639